Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 9 are currently pending and have been examined. 
Claims 1,5,7,8, and 9 have been amended. 
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not directed to an abstract idea because they are directed to a delivery management system configured to facilitate safe delivery of goods. Alternatively, Applicant argues that the claims recite additional elements that integrate the exception into a practical application of that exception. The claim; however, merely recites a server that performs the steps of the abstract idea, and a vehicle configured to be unlocked and locked remotely using the key information. Examiner disagrees that reciting a generic server to implement the abstract idea and a vehicle configured to be unlocked and locked for a set period of time constitutes integration of the abstract idea into a practical application. The server is still recited at a high level of generality and in such a way that the claim amounts to application of the abstract idea using generic computer implementation. Applicant argues that the key information is provided to the delivery user only for a limited time by means of scheduling, which improves safety, thus constituting a practical application.  This also demonstrates that the improvement resulting from the claimed invention is not technical in nature; but the improvement is a safer commercial process, safer method of managing relations between people, and thus a safer method of organizing human activity. 
Applicant’s arguments with respect to the rejection of claims 1-3 and 5 - 9 under 35 USC 102(a)(1)/(a)(2) and claim 4  under 35 USC 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: 
Claims 1, 5, 7, 8, and 9 
receive a delivery request of a purchased product which is purchased at a store in a delivery coverage area including a plurality of stores, information about the purchased product, and information about a purchase user who purchases the purchased product; store key information of a vehicle associated with the purchase user, the vehicle being configured to be locked and unlocked upon receipt of the key information transmitted 
The above claim language recites an abstract idea because the claim sets forth and describes commercial activities. In addition, receiving a delivery request, storing key information for a vehicle associated with the purchaser, transmitting the delivery request, and providing the location of the vehicle and key information to a delivery person sets forth and describes managing relationships. Therefore, the claim recites certain methods of organizing human activity.   In addition, storing key information, acquiring positional information are mental processes as these are steps that may be performed in the human mind.
 
 This judicial exception is not integrated into a practical application because the server which is configured to perform the steps, terminal which transmits information amount to mere instructions to apply the abstract idea using generic computer implementation. As such the additional elements do not impose a meaningful limitation on the claims.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above the additional elements are recited in such a way that the claim amounts to mere instructions to perform the abstract idea using generic computer implementation.
Claims 2 and 6 
“determine whether or not the vehicle is parked in a parking space inside the delivery coverage area” recites a mental process as this step may be performed in the human mind. Furthermore “determining whether or not the vehicle is parked in a parking space insider the delivery coverage area and transmit the key information of the vehicle to the delivery user when the vehicle is parked in the parking space inside the delivery coverage area” recites a certain method of organizing human activity for the same reasons recited with respect to claim 1. No further additional elements are recited. The terminal and server do not integrate the abstract idea into a practical application for the same reasons recited with respect to claim 1. 

Claim 3 recites an abstract idea: “receive the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user that are transmitted from a 

Claim 4 recites “ transmit the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user” which recites certain methods of organizing human activity for the reasons provided with respect to claim 1. Claim 1 recites additional elements which include: a plurality of store terminals each of which is provided in each of the plurality of the stores respectively, wherein each of the plurality of the store terminals is configured to perform the abstract idea recited immediately above. For the same reasons provided with respect to claim 1 the plurality of store terminals do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -3 and 5 - 9 are rejected under 35 U.S.C. 103 as being obvious over Semsey et al. US 2017/0352124 A1 (Semsey) in view of US 6304856 B1 (Soga).
Claim 1
A delivery management system comprising a server [0050- discloses processor, memory, app software, operating system…] configured to: 
receive a delivery request of a purchased product which is purchased at a store in a delivery coverage area including a plurality of stores ([0010], at the … shopping center, items or purchasable goods can be bought …, information about the purchased product ([0051]  driver … goes into retail stores in order to get the goods that are to be purchased… when particular good is selected … the payment process takes place… during the transaction the location statement is transmitted to the delivery service), [0057] shipment requires cooling or is perishable) , and information about a purchase user who purchases the purchased product ([0058] when the driver wishes to pay for something and have it delivered, an access code from the driver is  communicated to the system) ; 
store key information of a vehicle associated with the purchase user ([(0053] authorization data is stored); [0053] –{0054] encoded and encrypted radio signal provides access authority. [, the vehicle being configured to be locked and unlocked upon receipt of the key information transmitted from a terminal; [0055] can be used to open or close doors or windows or lock trunk))
 acquire positional information of the vehicle; [0051] information about the location is ascertained; {0019]
And when the delivery request of the purchased product is received, transmit, to a terminal of a delivery user, the delivery request of the purchased product,[0051] describes a consumer/driver user making a purchase instore, and transaction information is transmitted to the delivery service; during transaction location statement is transmitted to the delivery service that will deliver the merchandise that is expected to the vehicle; the information about the purchased product [0056] data packets are transmitted that can comprise a … telephone number … and data fields such as Shipment requires cooling after the vehicle is opened)  , the key information of the vehicle, [0058] access code used while shopping is communicated to the system at checkout. [0059] after the authorized deliverer has been identified authorization data are then used to set up a communication link from deliverer terminal to the system [0015]  
 and the positional information of the vehicle [0051] location information transmitted to deliverer, wherein the delivery request of the purchased product is a request of delivering the purchased product to the vehicle ([0051] that will deliver the merchandise that is to be expected to the vehicle).
Semsey teaches transmitting access codes/ key information and position information to delivery drivers for only a limited validity period after purchase is made [0058]; however does not expressly teach;  when a start time of a collection/delivery time zone set in a collection/delivery schedule comes. 
Soga; however, teaches Soga this:  Col 26 lines 63-65 describes transmitting information related to delivery time zone including delivery start schedule and delivery end schedule. Col 26 lines 19 -31; Col. 27 lines 1 – 16. 
It would have been obvious to one of ordinary skill in the art to combine the technique of using a delivery schedule and delivery time zone of Soga to the teaching of Semsey as “quick handling of the freight transport and irregular conditions can be realized on the aforementioned practical level.” Column 3 lines 18 -20. 
Claim 2 -determine whether or not the vehicle is parked in a parking space inside the delivery coverage area; ([0071] confirm clearance for position as a delivery location; [0074] system transmits location to system for verification …checks whether vehicle is actually located where driver parked it on conforming said position as delivery location)  and transmit the key information of the vehicle and the positional information of the vehicle to the terminal of the delivery user, when the vehicle is parked in the parking space inside the delivery coverage area. [0051] Purchases made inside store after driver parks in parking space/confirms location as delivery location. See [0010] also. ([0073] When driver parks system stores and transmits vehicle position to driver device or another device. [0051] location statement transmitted to deliverer after driver has parked vehicle)
Claim 3 
receive the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user that are transmitted from a terminal of the purchase user. [0051] also possible for transaction to be performed via purchaser’s mobile device. [0015] discloses that delivery request occurs by virtue of transaction of a purchase ; [0058] - [0061] disclose that access codes are communicated from driver device to system and from system to deliverer after deliverer is identified. 
Claim 5 – See relevant rejection of claim 1. 
Claim 6 – See relevant rejection of claim 2
Claim 7 – see relevant rejection of claim 1. 
Claim 8 – see relevant rejection of claim 1. 
Claim 9 – see relevant rejection of claim 1. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Semsey in view of Soga, further in view of Iwamoto US 2016/0148152 A1.
Semsey in view of Soga teaches all of the limitations of claim 1. Semsey teaches that the purchaser purchases from a shopping center and that the relevant retail store is associated with a device which receives and sends/transmits data; however Iwamoto more explicitly teaches: a delivery management system comprising a plurality of store terminals (Fig. 4)each of which is provided in each of the plurality of the stores respectively, wherein each of the plurality of the store terminals is configured to transmit the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user. See Figs. 2 – 5 ; [0028] –[0029] teaching store server and mall server comprises data sending and receiving section with other connected servers ; [0030] data including commodity information, customer information configured to manage delivery information including issuing a delivery number. 
It would have been obvious to combine the teaching of Semsey with that of Iwamoto. The mall server of Iwamoto allows exchange of information with the RFID tags attached to a purchased commodity and store server the delivery management section allows the system to determine how commodity is to be delivered. [0029] –[0030]. Using the system of Iwamoto a customer can receive purchased commodities nearby a parking position without carrying the commodities personally. Additionally, there is no need for the customer to shop in other stores while carrying the purchased commodities.  [0062]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628